Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/30/2020 and 11/26/2020 have been considered here.
Status of Claims
Claims 1-6 are now pending.  Claims 3-6 are amended.
Claims 1-6 will be examined on the merits herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160303032 A1 (Kamei, 2016).

In regards to claims 1-4, Kamei teaches a cosmetic powder (see Kamei, 0021) comprising titanium oxide or zinc oxide (see Kamei, 0033-0036, claim 3), KP-578 (see Kamei, 0066) (listed as a commercially available product of a acrylates/ethylhexyl acrylate/dimethicone methacrylate copolymer in the specification as filed (0025 of specification as filed)), and glycerin fatty acid esters (i.e. component (B) of the instant claims) (see Kamei, 0073). Further, Kamei also teaches an example comprising dipentaeythritol fatty acid ester (another example of component (B) of the instant claims). In regards to the size of the metal oxide, Kamei teaches that the fine particles of titanium oxide used have an average diameter of 0.05µm (see Kamei, 0170 and table 11). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 5, Kamei teaches that the acryl, silicone-graft copolymer (i.e. KP-578) is used in the amount of 0.1 to 30 weight % based on a total weight of the composition. This is component (C) of the instant claims. In example 5, dipentaerythritol fatty acid ester (component (B)) is used in 1.5% of the total weight of the composition (see Kamei, 0148). If component (C) is used in an amount of 0.1-5%, the ratio of the instant claim is met. For example, 1.5/0.1=15 and 1.5/5=0.3. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 6, Kamei teaches the cosmetic is in the form of a water-in-oil emulsion (see Kamei, 0091, claim 12) and gives multiple examples of different water-in-oil cosmetic products (see Kamei, examples 6, 9-12, 19-21, 23, and 26).

Kamei does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Kamei with a reasonable expectation of success to obtain the cosmetic composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the cosmetic composition of the instant claims with predictable results.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611